AGREEMENT FOR SHARE EXCHANGE







THIS AGREEMENT FOR SHARE EXCHANGE (this “Agreement”) is dated as of February 7,
2005, by and among DERBY RESOURCES, INC., a Nevada corporation (“DERBY”), MEDIA
CHALLENGE HOLDINGS LIMITED, a British Virgin Islands corporation (“MEDIA”), and
the Shareholders of MEDIA listed in Exhibit A who execute this Agreement
(collectively the “SHAREHOLDERS”).




RECITALS:




DERBY and MEDIA desire to complete a share exchange transaction pursuant to
which DERBY shall acquire all of the issued and outstanding common stock of
MEDIA solely in exchange for the issuance of shares of voting stock of DERBY;
and




THE Board of Directors of DERBY and the Board of Directors of MEDIA have each
approved the proposed transaction, contingent upon satisfaction prior to closing
of all of the terms and conditions of this Agreement and approval of the
shareholders of DERBY; and




THE SHAREHOLDERS are the owners of all of the issued and outstanding common
stock of MEDIA; and




THE PARTIES desire to make certain representations, warranties and agreements in
connection with completion of the proposed share exchange transaction.




NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, and the covenants, conditions,
representations and warranties hereinafter set forth, the parties hereby agree
as follows:




ARTICLE I

THE EXCHANGE




1.1

The Exchange. At the Closing (as hereinafter defined), DERBY shall acquire all
of the issued and outstanding common stock of MEDIA from the
SHAREHOLDERS.  Consideration to be issued by DERBY shall be a total of
16,321,800 shares of its common stock (the “Exchange Shares”) in exchange for
121,000 shares of MEDIA, representing 100% of the issued and outstanding common
stock of MEDIA. (The Exchange Ratio shall be approximately 134:1(i.e., 134
shares of DERBY common stock for each 1 share of MEDIA common stock
exchanged). The Exchange shall take place upon the terms and conditions provided
for in this Agreement and in accordance with applicable law.  Immediately
following completion of the share exchange transaction through issuance of the
Exchange Shares and completion of the additional share transactions described in
Section 4.5 hereof, DERBY shall have a total of approximately 18,547,500 shares
of its common stock issued and outstanding.  For Federal income tax purposes, it
is intended that the Exchange shall constitute a





1







--------------------------------------------------------------------------------

tax-free reorganization within the meaning of Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”).




1.2

Closing and Effective Time.  Subject to the provisions of this Agreement, the
parties shall hold a closing (the "Closing") on (i) the first business day on
which the last of the conditions set forth in Article V to be fulfilled prior to
the Closing is fulfilled or waived or (ii) such other date as the parties hereto
may agree (the "Closing Date"), at such time and place as the parties hereto may
agree. Such date shall be the date of Exchange (the "Effective Time").




ARTICLE II

REPRESENTATIONS AND WARRANTIES




2.1

Representations and Warranties of DERBY.  DERBY represents and warrants to MEDIA
as follows:




(a)

Organization, Standing and Power. DERBY is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, has been
registered with the Securities and Exchange Commission and is in the process of
applying for its shares to be quoted on the OTC Bulletin Board of United States
of America, has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted, and is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification necessary

 

(b)

Capital Structure.  As of the date of execution of this Agreement, the
authorized capital stock of DERBY consists of 50,000,000  shares of Common Stock
with a par value of USD $0.001 per share, of which 1,149,700 shares are
currently issued and outstanding.  The Exchange Shares to be issued pursuant to
this Agreement shall be, when issued pursuant to the terms of the resolution of
the Board of Directors of DERBY approving such issuance, validly issued, fully
paid and nonassessable and not subject to preemptive rights. DERBY has no other
options, warrants, calls, agreements or other rights to purchase or otherwise
acquire from DERBY at any time, or upon the happening of any stated event, any
shares of the capital stock of DERBY whether or not presently issued or
outstanding.




(c)

Certificate of Incorporation, Bylaws, and Minute Books.  The copies of the
Articles of Incorporation and of the Bylaws of DERBY which have been delivered
to MEDIA are true, correct and complete copies thereof. The minute book of
DERBY, which has been made available for inspection, contains accurate minutes
of all meetings and accurate consents in lieu of meetings of the Board of
Directors (and any committee thereof) and of the shareholders of DERBY since the
date of incorporation and accurately reflects all transactions referred to in
such minutes and consents in lieu of meetings.





2







--------------------------------------------------------------------------------




(d)

Authority. DERBY has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by the Board of Directors of
DERBY. No other corporate or shareholder proceedings on the part of DERBY are
necessary to authorize the Exchange, or the other transactions contemplated
hereby.




(e)

Conflict with Other Agreements; Approvals. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not result in any violation of, or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or the loss of a material benefit under, or the
creation of a lien, pledge, security interest or other encumbrance on assets
(any such conflict, violation, default, right of termination, cancellation or
acceleration, loss or creation, a "violation") pursuant to any provision of the
Articles of Incorporation or Bylaws or any organizational document of DERBY or,
result in any violation of any loan or credit agreement, note, mortgage,
indenture, lease, benefit plan or other agreement, obligation, instrument,
permit, concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to DERBY which violation would have a
material adverse effect on DERBY taken as a whole. Except as otherwise set forth
in Chinese laws, to the knowledge of DERBY there is no consent, approval, order
or authorization of, or registration, declaration or filing with, any court,
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign (a "Governmental Entity") is required by or
with respect to DERBY in connection with the execution and delivery of this
Agreement by DERBY or the consummation by DERBY of the transactions contemplated
hereby.




(f)

Books and Records. DERBY has made and will make available for inspection by
MEDIA upon reasonable request all the books of DERBY relating to the business of
DERBY. Such books of DERBY have been maintained in the ordinary course of
business. All documents furnished or caused to be furnished to MEDIA by DERBY
are true and correct copies, and there are no amendments or modifications
thereto except as set forth in such documents.




(g)       Compliance with Laws.  DERBY is and has been in compliance in all
material respects with all laws, regulations, rules, orders, judgments, decrees
and other requirements and policies imposed by any Governmental Entity
applicable to it, its properties or the operation of its businesses. 




(h)       SEC Filings.    DERBY filed a registration statement on Form 10-SB
under the Securities Exchange Act of 1934 on December 28, 2004.   In





3







--------------------------------------------------------------------------------

accordance with Section 12(g) under the 1934 Act such registration statement
became effective on or about February 28, 2005.  Thereafter, DERBY has filed all
periodic reports required to be filed with the Securities and Exchange
Commission and as of the date hereof, is current in its filing obligations.




(i)        Financial Statements and Tax Returns. Copies of DERBY’s audited
financial statements for the fiscal year ended December 31, 2003, its unaudited
financial statements for the 3 and 9 month periods ending September 30, 2004,
and of its tax return for the fiscal year 2004 will be delivered to MEDIA before
the Closing.




(j)        Litigation. To the knowledge of DERBY, there is no suit, action or
proceeding pending, or, threatened against or affecting DERBY which is
reasonably likely to have a material adverse effect on DERBY, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against DERBY having, or which, insofar as reasonably can
be foreseen, in the future could have, any such effect.




(k)       Tax Returns. DERBY has duly filed any tax reports and returns required
to be filed by it and has fully paid all taxes and other charges claimed to be
due from it by any federal, state or local taxing authorities. To the knowledge
of DERBY, there are not now any pending questions relating to, or claims
asserted for, taxes or assessments asserted upon DERBY.




2.2      Representations and Warranties of MEDIA.  MEDIA represents and warrants
to DERBY as follows:




(a)       Organization, Standing and Power. MEDIA is a corporation duly
organized, validly existing and in good standing under the laws of British
Virgin Islands, has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted, and is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification necessary.




(b)       Capital Structure. The authorized capital stock of MEDIA consists of
121,000 shares of Common Stock with par value of USD$1.00 per share. As of the
date of execution of this Agreement, it has a total of 121,000 shares of common
stock issued and outstanding. All outstanding shares of MEDIA stock are validly
issued, fully paid and nonassessable and not subject to preemptive rights or
other restrictions on transfer.  All of the issued and outstanding shares of
MEDIA were issued in compliance with all applicable securities laws.  Except as
otherwise specified herein, there are no options, warrants, calls, agreements or
other rights to purchase or otherwise acquire from MEDIA at any time, or upon
the happening of any stated event, any shares of the capital stock of MEDIA.





4







--------------------------------------------------------------------------------




(c)       Certificate of Incorporation, Bylaws and Minute Books. The copies of
the Articles of Incorporation and of the other corporate documents of MEDIA
which have been delivered to DERBY are true, correct and complete copies
thereof. The minute books of MEDIA which have been made available for inspection
contain accurate minutes of all meetings and accurate consents in lieu of
meetings of the Board of Directors (and any committee thereof) and of the
shareholders of MEDIA since the date of incorporation and accurately reflect all
transactions referred to in such minutes and consents in lieu of meetings.




(d)       Authority. MEDIA has all requisite power to enter into this Agreement
and, subject to approval of the proposed transaction by the holders of 100% of
its issued and outstanding shares which are entitled to vote to approve the
proposed transaction, has the requisite power and authority to consummate the
transactions contemplated hereby.  Except as specified herein, no other
corporate or shareholder proceedings on the part of MEDIA are necessary to
authorize the Exchange and the other transactions contemplated hereby. 




(e)       Conflict with Agreements; Approvals. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not, conflict with, or result in any violation of any provision of
the Certificate of Incorporation or Bylaws of MEDIA or of any loan or credit
agreement, note, mortgage, indenture, lease, benefit plan or other agreement,
obligation, instrument, permit, concession, franchise, license, judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to MEDIA or its
properties or assets. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to MEDIA in connection with the execution and delivery of this
Agreement by MEDIA, or the consummation by MEDIA of the transactions
contemplated hereby.




(f)        Financial Statements. A copy of MEDIA’s financial statements for the
fiscal year ended December 31, 2004 will be delivered to DERBY before the
Closing. In the event such financial statements are not audited as of the date
of Closing, MEDIA will take such steps as may be necessary or appropriate to
cause such statements to be audited as soon as reasonably possible, but in any
event not later than 75 days after the date of Closing.  




(g)       Books and Records. MEDIA has made and will make available for
inspection by DERBY upon reasonable request all the books of account, relating
to the business of MEDIA. Such books of account of MEDIA have been maintained in
the ordinary course of business. All documents furnished or caused to be
furnished to DERBY by MEDIA are true and correct copies, and there are no
amendments or modifications thereto except as set forth in such documents.








5







--------------------------------------------------------------------------------

(h)       Compliance with Laws.  MEDIA is and has been in compliance in all
material respects with all laws, regulations, rules, orders, judgments, decrees
and other requirements and policies imposed by any Governmental Entity
applicable to it, its properties or the operation of its businesses. 




(i)        Liabilities and Obligations. MEDIA has no material liabilities or
obligations (absolute, accrued, contingent or otherwise) except (i) liabilities
that are reflected and reserved against on the MEDIA’s financial statements that
have not been paid or discharged since the date thereof and (ii) liabilities
incurred since the date of such financial statements in the ordinary course of
business consistent with past practice and in accordance with this Agreement.




(j)        Litigation.  There is no suit, action or proceeding pending, or, to
the knowledge of MEDIA threatened against or affecting MEDIA, which is
reasonably likely to have a material adverse effect on MEDIA, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against MEDIA having, or which, insofar as reasonably can
be foreseen, in the future could have, any such effect.




(k)       Taxes.  MEDIA has filed or will file within the time prescribed by law
(including extensions of time approved by the appropriate taxing authority) all
tax returns and reports required to be filed with all jurisdictions where such
filing is required by law; and MEDIA has paid, or made adequate provision for
the payment of all taxes, interest, penalties, assessments or deficiencies due
and payable on, and with respect to such periods. MEDIA knows of (i) no other
tax returns or reports which are required to be filed which have not been so
filed and (ii) no unpaid assessment for additional taxes for any fiscal period
or any basis therefor. 




(l)        Licenses, Permits; Intellectual Property. MEDIA owns or possesses in
the operation of its business all material authorizations which are necessary
for it to conduct its business as now conducted.  Neither the execution/delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will require any notice or consent under or have any material adverse effect
upon any such authorizations.




(m)

Subsidiary.  MEDIA is the legal and beneficial owner of all issued and
outstanding shares of CNBS Shenzhen New Media Consulting Company Limited (‘New
Media”), a PRC corporation which is principally engaged in the management
consulting, corporate positioning, and economic data consulting services in PRC.
 MEDIA is the holding company of New Media.




2.3

Representations and Warranties of the SHAREHOLDERS.   By execution of this
Agreement, each of the SHAREHOLDERS represents and warrants to DERBY as follows:








6







--------------------------------------------------------------------------------

(a)

Shares Free and Clear. The shares of MEDIA which he or she owns are free and
clear of any liens, claims, options, charges or encumbrances of any nature.




(b)

Unqualified Right to Transfer Shares.   He or she has the unqualified right to
sell, assign, and deliver the portion of the shares of MEDIA specified on
Exhibit A and, upon consummation of the transactions contemplated by this
Agreement, DERBY will acquire good and valid title to such shares, free and
clear of all liens, claims, options, charges, and encumbrances of whatsoever
nature. 




(c)

Agreement and Transaction Duly Authorized.  He or she is authorized to execute
and deliver this Agreement and to consummate the share exchange transaction
described herein.  Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will constitute a violation
or default under any term or provision of any contract, commitment, indenture,
other agreement or restriction of any kind or character to which such
SHAREHOLDERS are parties or by which such SHAREHOLDERS are bound.




(d)

Investment Representations.




(i)

He or she acknowledges being informed that the common stock in DERBY being
exchanged is not registered under the Securities Act of 1933 or any state
securities law and will bear a restrictive legend in substantially the following
format:




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT").  PRIOR TO THE EXPIRATION OF THE ONE YEAR
RESTRICTED PERIOD (AS DEFINED BY RULE 902(m) ADOPTED UNDER REGULATION S OF THE
ACT), THESE SECURITIES CANNOT BE OFFERED OR SOLD IN THE UNITED STATES OR TO U.S.
PERSONS (AS DEFINED BY RULE 902(o) ADOPTED UNDER REGULATION S OF THE ACT),
UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, OR AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT IS AVAILABLE. PRIOR TO THE EXPIRATION OF
THE ONE YEAR RESTRICTED PERIOD, THE PURCHASER OF THE SECURITIES (WHO IS NOT A
DISTRIBUTOR, DEALER OR SUBUNDERWRITER) MAY RESELL THE SHARES ONLY IN A
TRANSACTION EFFECTIVE OUTSIDE OF THE UNITED STATES IN ACCORDANCE WITH REGULATION
S AND PROVIDED





7







--------------------------------------------------------------------------------

THE PURCHASER DOES NOT SOLICIT PURCHASERS IN THE UNITED STATES OR OTHERWISE
ENGAGE IN SELLING EFFORTS IN THE UNITED STATES. AFTER THE ONE YEAR RESTRICTED
PERIOD EXPIRES, THE SECURITIES CAN BE SOLD IN THE UNITED STATES ONLY IF
REGISTERED OR IF, IN THE OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE
COMPANY, AN EXEMPTION FROM REGISTRATION IS AVAILABLE. FURTHERMORE, IT IS
UNLAWFUL FOR THE HOLDER OF THE SECURITIES REPRESENTED HEREBY TO ENGAGE IN
HEDGING TRANSACTIONS EXCEPT IN COMPLIANCE WITH THE ACT.




(ii)

He or she has examined this Agreement and has been given access to all
underlying documents related to this transaction, and is satisfied that it has
received such information as he or she deems necessary or appropriate as a
prudent and knowledgeable investor to verify the accuracy of such information
and to evaluate the merits and risks of buying common stock in DERBY. He or she
has carefully evaluated its financial resources, investment condition and the
risks attendant upon this investment, and acknowledges that he or she is able to
bear the economic risks of this investment;




(iii)

He or she realizes that neither the Securities and Exchange Commission nor the
securities regulatory body of any country or state has received, considered or
passed upon the accuracy or adequacy of the information and representations made
in this Agreement;




(iv)

He or she is executing this Agreement and all other documents in connection with
the offer and/or purchase of common stock of DERBY as an inducement to DERBY to
exchange and transfer the common stock and DERBY may rely on such documents and
information contained herein to determine the qualifications of he or she to
exchange common stock in DERBY;




(v)

At the time of this Agreement, he or she reviewed the economic consequences of
this Agreement, was afforded access to the books and records of DERBY (including
but not limited to corporate minute book and filings with the U.S. Securities
and Exchange Commission), conducted an independent investigation of the business
of the Company, and was fully familiar with the financial affairs of DERBY. He
or she has received and reviewed DERBY’s audited financial statements as of and
for the fiscal year ended December 31, 2003 and its unaudited financial
statements for the 3 and 9 month periods ended September 30, 2004 (as contained
in the DERBY’s SEC Reports) as well as any other documents





8







--------------------------------------------------------------------------------

or other information desired, and he or she has had the opportunity to discuss
the exchange of the Shares with MEDIA and DERBY, and he or she has obtained or
been given access to all information concerning DERBY, including information
concerning the Closing, requested;

  

(vi)

He or she confirms having such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
an investment in DERBY and of making an informed investment decision; and




(vii)

He or she (a) acknowledges that the exchange of the securities of DERBY to which
this declaration relates is being made in reliance upon applicable exemptions
from registration under the Securities Act of 1933, and that such securities
will constitute “restricted securities” as that term is defined in Rule 144
adopted under the Securities Act of 1933.




ARTICLE III

COVENANTS RELATING TO CONDUCT OF BUSINESS




            3.1      Covenants of MEDIA and DERBY. During the period from the
date of this Agreement and continuing until the Effective Time, MEDIA and DERBY
each agree as to themselves (except as expressly contemplated or permitted by
this Agreement, or to the extent that the other party shall otherwise consent in
writing):




(a)       Ordinary Course.  Each party shall carry on its respective businesses
in the usual, regular and ordinary course in substantially the same manner as
heretofore conducted.




(b)       Dividends; Changes in Stock.  No party shall (i) declare or pay any
dividends on or make other distributions in respect of any of its capital stock,
or (ii) repurchase or otherwise acquire, or permit any subsidiary to purchase or
otherwise acquire, any shares of its capital stock.




(c)       Issuance of Securities.   No party shall issue, deliver or sell, or
authorize or propose the issuance, delivery or sale of, any shares of its
capital stock of any class, any voting debt or any securities convertible into,
or any rights, warrants or options to acquire, any such shares, voting debt or
convertible securities.




(d)       Governing Documents.  No party shall amend or propose to amend its
Articles of Incorporation or Bylaws.




(e)       No Dispositions. Except for the transfer of assets in the ordinary
course of business consistent with prior practice, no party shall sell, lease,
encumber or otherwise dispose of, or agree to sell, lease, encumber or otherwise
dispose of,





9







--------------------------------------------------------------------------------

any of its assets, which are material, individually or in the aggregate, to such
party.




(f)        Indebtedness.  No party shall incur any indebtedness for borrowed
money or guarantee any such indebtedness or issue or sell any debt securities or
warrants or rights to acquire any debt securities of such party or guarantee any
debt securities of others other than in each case in the ordinary course of
business consistent with prior practice.




 

3.2     Other Actions. No party shall take any action that would or is
reasonably likely to result in any of its representations and warranties set
forth in this Agreement being untrue as of the date made (to the extent so
limited), or in any of the conditions to the Exchange set forth in Article V not
being satisfied.




ARTICLE IV

ADDITIONAL AGREEMENTS AND RELATED TRANSACTIONS




            4.1      Restricted DERBY Shares. The Exchange Shares will not be
registered under the Securities Act, but will be issued pursuant to applicable
exemptions from such registration requirements for transactions not involving a
public offering and/or for transactions which constitute “offshore transactions”
as defined in Regulation S under the Securities Act of 1933.  Accordingly, the
Exchange Shares will constitute "restricted securities" for purposes of the
Securities Act and the holders of Exchange Shares will not be able to transfer
such shares except upon compliance with the registration requirements of the
Securities Act or in reliance upon an available exemption therefrom.  The
certificates evidencing the Exchange Shares shall contain a legend to the
foregoing effect and the holders of such shares shall deliver at Closing an
Investment Letter acknowledging the fact that the Exchange Shares are restricted
securities and agreeing to the foregoing transfer restrictions.




            4.2      Access to Information. Upon reasonable notice, DERBY and
MEDIA shall each afford to the officers, employees, accountants, counsel and
other representatives of the other company, access to all their respective
properties, books, contracts, commitments and records and, during such period,
each of DERBY and MEDIA shall furnish promptly to the other (a) a copy of each
report, schedule, registration statement and other document filed or received by
it during such period pursuant to the requirements of Federal or state
securities laws and (b) all other information concerning its business,
properties and personnel as such other party may reasonably request.  Unless
otherwise required by law, the parties will hold any such information which is
nonpublic in confidence until such time as such information otherwise becomes
publicly available through no wrongful act of either party, and in the event of
termination of this Agreement for any reason each party shall promptly return
all nonpublic documents obtained from any other party, and any copies made of
such documents, to such other party.




            4.3      Legal Conditions to Exchange. Each of DERBY and MEDIA shall
take all reasonable actions necessary to comply promptly with all legal
requirements which may be imposed on itself with respect to the Exchange and
will promptly cooperate with and furnish





10







--------------------------------------------------------------------------------

information to each other in connection with any such requirements imposed upon
any of them or upon any of their related entities or subsidiaries in connection
with the Exchange.  Each party shall take all reasonable actions necessary to
obtain (and will cooperate with each other in obtaining) any consent,
authorization, order or approval of, or any exemption by, any Governmental
Entity or other public or private third party, required to be obtained or made
by DERBY or MEDIA or any of their related entities or subsidiaries in connection
with the Exchange or the taking of any action contemplated thereby or by this
Agreement.




            4.4      Additional Share Transactions.  Simultaneously with closing
under the terms of this Agreement, or as soon as reasonably practicable
thereafter, DERBY shall take such steps as may be necessary or appropriate to
cause a total of 1,076,000 shares of its common stock to be issued to the
designees of Mr. Mark Anthony, Mr. Li Sze Tang, and Liu Man Han as compensation
for consulting services.  Such shares shall be issued pursuant to a registration
statement on Form S-8 to be filed by DERBY.







ARTICLE V

CONDITIONS PRECEDENT




            5.1      Conditions to Each Party's Obligation To Effect the
Exchange.  The respective obligations of each party to effect the Exchange shall
be conditional upon the filing, occurring or obtainment of all authorizations,
consents, orders or approvals of, or declarations or filings with, or
expirations of waiting periods imposed by any governmental entity or by any
applicable law, rule, or regulation governing the transactions contemplated
hereby.




            5.2      Conditions to Obligations of DERBY.  The obligation of
DERBY to effect the Exchange is subject to the satisfaction of the following
conditions on or before the Closing Date unless waived by DERBY:




(a)       Representations and Warranties.  The representations and warranties of
MEDIA and of the SHAREHOLDERS set forth in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and (except to
the extent such representations and warranties speak as of an earlier date) as
of the Closing Date as though made on and as of the Closing Date, except as
otherwise contemplated by this Agreement, and DERBY shall have received a
certificate signed on behalf of MEDIA by the President of MEDIA and a
certificate signed by each of the SHAREHOLDERS to such effect.




(b)       Performance of Obligations of MEDIA. MEDIA shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and DERBY shall have received a
certificate signed on behalf of MEDIA by the President to such effect.




(c)       Closing Documents. DERBY shall have received such certificates and
other closing documents as counsel for DERBY shall reasonably request.





11







--------------------------------------------------------------------------------




(d)       No Dissenting Shares.  SHAREHOLDERS holding 100% of the issued and
outstanding common stock of MEDIA shall have executed this Agreement and
consented to completion of the share exchange transaction described herein.




(e)

Consents. MEDIA shall have obtained the consent or approval of each person whose
consent or approval shall be required in connection with the transactions
contemplated hereby under any loan or credit agreement, note, mortgage,
indenture, lease or other agreement or instrument, except those for which
failure to obtain such consents and approvals would not, in the reasonable
opinion of DERBY, individually or in the aggregate, have a material adverse
effect on MEDIA and its subsidiaries and related entities taken as a whole upon
the consummation of the transactions contemplated hereby. MEDIA shall also have
received the approval of its shareholders in accordance with applicable law.




(f)        Due Diligence Review. DERBY shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of MEDIA and shall not have determined that any of the
representations or warranties of MEDIA contained herein are, as of the date
hereof or the Closing Date, inaccurate in any material respect or that MEDIA is
otherwise in violation of any of the provisions of this Agreement.




(g)       Pending Litigation. There shall not be any litigation or other
proceeding pending or threatened to restrain or invalidate the transactions
contemplated by this Agreement, which, in the sole reasonable judgment of DERBY
, made in good faith, would make the consummation of the Exchange imprudent. In
addition, there shall not be any other litigation or other proceeding pending or
threatened against MEDIA , the consequences of which, in the judgment of DERBY ,
could be materially adverse to MEDIA.




(i)

Tax Free Reorganization. As of the closing date of the Exchange: (A) the
Exchange will constitute a reorganization within the meaning of Section
368(a)(l)(B) of the Internal Revenue Code of 1986, as amended; (B) no gain or
loss will be recognized by, and no amount will be includable in the income of
any Party as a consequence of the Exchange: (C) no gain or loss will be
recognized by any Party in the Exchange.




5.3      Conditions to Obligations of  MEDIA . The obligation of MEDIA to effect
the Exchange is subject to the satisfaction of the following conditions unless
waived by MEDIA:




(a)       Representations and Warranties.  The representations and warranties of
DERBY set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and (except to the extent such
representations speak as of an earlier date) as of the Closing Date as though
made on and as of the Closing Date, except as otherwise contemplated by this





12







--------------------------------------------------------------------------------

Agreement, MEDIA shall have received a certificate signed on behalf of DERBY by
the President to such effect.




(b)       Performance of Obligations of DERBY. DERBY shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and MEDIA shall have received a
certificate signed on behalf of DERBY by the President to such effect.

                        

(c)       Closing Documents. MEDIA shall have received such certificates and
other closing documents as counsel for MEDIA shall reasonably request.




(d)       Consents. DERBY shall have obtained the consent or approval of each
person whose consent or approval shall be required in connection with the
transactions contemplated hereby.




(e)       Due Diligence Review. MEDIA shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of DERBY and shall not have determined that any of the
representations or warranties of DERBY contained herein are, as of the date
hereof or the Closing Date, inaccurate in any material respect or that DERBY is
otherwise in violation of any of the provisions of this Agreement.




(f)        Pending Litigation.  There shall not be any litigation or other
proceeding pending or threatened to restrain or invalidate the transactions
contemplated by this Agreement, which, in the sole reasonable judgment of MEDIA,
made in good faith, would make the consummation of the Exchange imprudent.  In
addition, there shall not be any other litigation or other proceeding pending or
threatened against DERBY the consequences of which, in the judgment of MEDIA,
could be materially adverse to DERBY.




ARTICLE VI

TERMINATION AND AMENDMENT




            6.1      Termination. This Agreement may be terminated at any time
prior to the Effective Time:




(a)       by mutual consent of DERBY and MEDIA;




(b)

by either DERBY or MEDIA if there has been a material breach of any
representation, warranty, covenant or agreement on the part of the other set
forth in this Agreement which breach has not been cured within five (5) business
days following receipt by the breaching party of notice of such breach, or if
any permanent injunction or other order of a court or other competent authority
preventing the consummation of the Exchange shall have become final and
non-appealable; or





13







--------------------------------------------------------------------------------




(c)

by either DERBY or MEDIA if the Exchange shall not have been consummated before
March 30, 2005.




 6.2      Effect of Termination. In the event of termination of this Agreement
by either MEDIA or DERBY as provided in Section 6.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of any party hereto.  In such event, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such expenses.




 6.3      Amendment.  This Agreement may be amended by mutual agreement of
DERBY,  MEDIA and the SHAREHOLDERS, provided that in the case of DERBY and
MEDIA, any such amendment must be authorized by their respective Boards of
Directors, and to the extent required by law, approved by their respective
shareholders.  Any such amendment must be by an instrument in writing signed on
behalf of each of the parties hereto.




            6.4      Extension; Waiver.  At any time prior to the Effective
Time, the parties hereto, by action taken or authorized by their respective
Board of Directors, may, to the extent legally allowed, (a) extend the time for
the performance of any of the obligations or other acts of the other parties
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto and (c) waive
compliance with any of the agreements or conditions contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of such party.




6.5

Reporting Requirements. MEDIA and the SHAREHOLDERS agree to file on or before
Closing, or as soon thereafter as reasonably possible, any and all documents
required by U.S. Securities laws, including but not limited to Schedules 13D,
13G, 13F and Form 3.  Subsequent to Closing, DERBY agrees to file such
information as required under Section 14(f) and Rule 14f-1, as promulgated under
the Securities Exchange Act of 1934. Subsequent to Closing, DERBY will comply
with applicable requirements of the Securities Exchange Act of 1934 (the
“Exchange Act”), the Securities Act of 1933, (the “Securities Act”), and will
seek to remain current in its filings under the Exchange Act.

6.6

Conditions to each Party’s Obligations. The obligation of each Party to
consummate the Exchange contemplated by this Agreement is subject to the
satisfaction, at or before the consummation of such Exchange, of each of the
following conditions;

(a)

the stockholders of  MEDIA shall have duly approved the Exchange in accordance
with applicable law;

(b)

the stockholders of DERBY  shall have duly approved the Exchange to the extent,
if any, required by applicable law;

(c)

no action shall have been taken, and no statute, rule, regulation or order shall
have been promulgated, enacted, entered, enforced or deemed





14







--------------------------------------------------------------------------------

applicable to the merger by any federal, state or foreign government or
governmental authority or by any court, domestic or foreign, including the entry
of a preliminary or permanent injunction, which would (i) make the Exchange
illegal, or (ii) if the Exchange is consummated, subject any officer, director
or employee of DERBY, MEDIA, or the SHAREHOLDERS to criminal penalties or to
civil liability not adequately covered by insurance or enforceable
indemnification arrangements maintained by the DERBY, MEDIA or the SHAREHOLDERS;

(d)

No action or proceeding before any court or governmental authority domestic or
foreign, by any government or governmental authority or by any other person,
domestic or foreign, shall be threatened, instituted or pending which would
reasonably be expected to result in any of the consequences referred to in
clauses (i) and (ii) of paragraph (c) above; and

(e)

All necessary filings have been made under the Securities Exchange Act of 1934
and shall not be subject to a stop order or any threatened stop order.  




ARTICLE VII

GENERAL PROVISIONS

            7.1      Survival of Representations, Warranties and Agreements. 
All of the representations, warranties and agreements in this Agreement or in
any instrument delivered pursuant to this Agreement shall survive the Effective
Time for a period of three years from the date of this Agreement.

            7.2       Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally,
telecopied (which is confirmed) or mailed by registered or certified mail
(return receipt requested) to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):

(a)

If to DERBY:

c/o Mid-Continental Securities Corp

P.O. Box 110310

Naples, Florida 34108-0106




 (b)

If to MEDIA:

Rm 3505-06, 35/F, Edinburgh Tower





15







--------------------------------------------------------------------------------

The Landmark, 15 Queen’s Rd

Central, Hong Kong

 (c)

If to the SHAREHOLDERS, at their respective addresses specified on Exhibit A.

 7.3

Interpretation.  When a reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words "include", "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation".  The phrase "made available" in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available.

            7.4      Facsimile Signatures and Counterparts.  For purposes of
execution of this Agreement, facsimile signatures shall be deemed to be
originals. This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when two or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

            7.5      Entire Agreement; No Third Party Beneficiaries; Rights of
Ownership.  This Agreement (including the documents and the instruments referred
to herein) constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder. 

7.6      Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Nevada without regard to principles of
conflicts of law. Each party hereby irrevocably submits to the jurisdiction of
any Nevada state court or any federal court in the State of Nevada in respect of
any suit, action or proceeding arising out of or relating to this Agreement, and
irrevocably accept for themselves and in respect of their property, generally
and unconditionally, the jurisdiction of the aforesaid courts. Any controversy
arising out of, connected to, or relating to any matters herein of the
transactions between SHAREHOLDERS, DERBY ,or MEDIA (including for purposes of
arbitration, affiliates, professional advisors, accountants, attorneys, or
agents of the SHAREHOLDERS, DERBY , and/or MEDIA , on behalf of the
undersigned), or this Agreement, or the breach thereof, including, but not
limited to any claims of violations of British Virgin lslands law, or United
States law or statute shall be settled by arbitration.  In the event of such a
dispute, each party to the conflict shall select an arbitrator, both of whom
shall select a third arbitrator, which shall constitute the three-person
arbitration board.  The decision of a majority of the board of arbitrators, who
shall render their decision within thirty (30) days of appointment of the final
arbitrator, shall be binding upon the parties. Venue for any arbitration shall
be Nevada.





16







--------------------------------------------------------------------------------

            7.7      No Remedy in Certain Circumstances.  Each party agrees
that, should any court or other competent authority hold any provision of this
Agreement or part hereof or thereof to be null, void or unenforceable, or order
any party to take any action inconsistent herewith or not to take any action
required herein, the other party shall not be entitled to specific performance
of such provision or part hereof or thereof or to any other remedy, including
but not limited to money damages, for breach hereof or thereof or of any other
provision of this Agreement or part hereof or thereof as a result of such
holding or order.




            7.8      Publicity. Except as otherwise required by law or the rules
of the SEC, so long as this Agreement is in effect, no party shall issue or
cause the publication of any press release or other public announcement with
respect to the transactions contemplated by this Agreement without the written
consent of the other party, which consent shall not be unreasonably withheld.




            7.9      Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.




7.10

Tax Treatment.  It is the intent of the parties that for any party subject to
U.S. tax law, the share exchange transaction will be treated as a tax-free
reorganization under Section 368(a) of the U.S Internal Revenue
Code.  Accordingly, by execution of this Agreement, each party agrees that to
the extent U.S. tax laws are applicable to it, it will refrain from taking any
position in connection with its tax return, or taking any other action, that
would be inconsistent with qualification of the Exchange as a reorganization
under Section 368(a) of the Code.




7.11

Registration Rights. For a period beginning at the Closing Dates and concluding
24 months from the Closing Date, DERBY grants to Mr. Mark Anthony “piggy back”
registration rights. Mr. Mark Anthony shall be entitled to designate such DERBY
shares as they each may determine to be included within any registration
statement filed by DERBY and at DERBY’s sole expense, including but not limited
to legal and auditing costs and fees.  




7.12

Appointment of Officers and Directors.  Within twenty days of the Closing Date,
DERBY will cause all of its officers and directors to resign from office and to
cause to be elected to the Board of Directors of DERBY those persons designated
by MEDIA.




7.13

Expenses.  Prior to the Closing Date, each respective Party will pay all
expenses and fees of their respective legal counsel, accountants, and other
agents and advisers incurred pursuant to this Agreement regardless of whether
the transactions contemplated in this Agreement are consummated. On or after the
Closing Date, DERBY, MEDIA or the SHAREHOLDERS shall assume all costs associated
and connected with this transaction, including reporting requirements under the
applicable securities laws, transfer agent fees, accounting and legal costs.








17







--------------------------------------------------------------------------------




            IN WITNESS WHEREOF, this Agreement for Share Exchange has been
signed by the parties set forth below as of the date set forth above.







 

DERBY RESOURCES, INC.

 







By: /s/ James Charles, President







 

MEDIA CHALLENGE HOLDINGS LIMITED

 







By: /s/ President, Li Yingsheng

    

SHAREHOLDERS:

 







/s/ Li Yingsheng




 




/s/ Ding Xiaofeng

 










/s/ Ren Dongsheng

















18







--------------------------------------------------------------------------------

EXHIBIT A




SHAREHOLDERS OF MEDIA CHALLENGE HOLDINGS LIMITED







NAME and ADDRESS

NUMBER

OF SHARES

PERCENTAGE

LI YINGSHENG

Rm 3505-06, 35/F, Edinburgh Tower

The Landmark, 15 Queen’s Rd

Central, Hong Kong

52,831

44%

DING XIAOFENG

Rm 3505-06, 35/F, Edinburgh Tower

The Landmark, 15 Queen’s Rd

Central, Hong Kong

35,789

30%

REN DONGSHENG

Rm 3505-06, 35/F, Edinburgh Tower

The Landmark, 15 Queen’s Rd

Central, Hong Kong

32,380

27%

TOTAL

121,000

100%














19





